DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-25, now renumbered to 1-16)  and species a) hG-CSF comprising substitutions Cys17 and Pro65, b) neutropenia, c) the immunoglobulin Fc regions consists of CH2 and CH3 domains, d) the immunoglobulin Fc fragment is an IgG4 Fc, e) non-peptidyl polymer is PEG, and f) a reactive group of the non-peptidyl polymer is an aldehyde group in the reply filed on 11/10/2020 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
1-3 and 5-41 are pending.
Claims 27-51 are withdrawn for being drawn to a non-elected invention (i.e., Group II).
Claims 1-3 and 5-26 are under examination to the extent they read on the elected invention.
Information Disclosure Statement
The Information Disclosure Statement filed on 12/16/2020 has been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of alleviating or treating a condition in a patient in need thereof, the condition characterized by compromised white blood cell production in the patient, the method comprising administering to the patient a therapeutically effective amount of a protein complex comprising a modified human granulocyte-colony stimulating factor (hG-CSF) covalently linked to an immunoglobulin Fc region via a non-peptidyl polymer, wherein the condition is febrile neutropenia(FN) or severe chronic neutropenia (SCN), does not reasonably provide enablement for preventing a condition in a patient in need thereof, the condition characterized by compromised white blood cell production in the patient, the method comprising administering to the patient a therapeutically effective amount of a protein complex comprising a modified human granulocyte-colony stimulating factor (hG-CSF) covalently linked to an immunoglobulin Fc region via a non-peptidyl polymer, wherein the condition is SCN or FN.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
 In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation 
The instant disclosure fails to meet the enablement requirement for the following reasons:
The instant claims are broadly drawn to a method of preventing a condition in a patient in need thereof, the condition characterized by compromised white blood cell production in the patient, the method comprising administering to the patient a therapeutically effective amount of a protein complex comprising a modified human granulocyte-colony stimulating factor (hG-CSF) covalently linked to an immunoglobulin Fc region via a non-peptidyl polymer, wherein the condition is SCN or FN.
The state of the prior art and the predictability or lack thereof in the art:
With regards to the preventing a condition in a subject in need thereof comprising administering a protein complex comprising a hG-CSF covalently conjugated to an IgGFc via a non-peptidyl polymer, wherein the condition is FN or SCN, the specification does not disclose sufficient guidance or objective evidence that such G-CSF conjugate can prevent SCN or FN in a patient need thereof. The term “preventing” a condition in a patient in need thereof is not defined in the specification. In general the term “preventing a condition” in a subject is taken as when a subject with a condition is treated with hG-CSF, the condition does not occur again. Bock (IDS, US Pub. 2010/0227818) teaches administering a G-CSF complex with human albumin to a subject having FN or SCN can treat the condition. Vainas et al. (IDS, W0 2010/061269) teaches reducing a risk of neutropenia by administering G-CSF and docetaxel in a patient with breast cancer. 
The amount of direction and guidance present and the presence or absence of working examples: Given the teachings found in the art, detailed teachings are required to be present in the disclosure in order to enable the skilled artisan to practice the invention as claimed. These teachings are absent. The specification of pages 41-43 discloses that a subject having neutropenia receiving Docetaxel and cyclophosphamide responses to a 17,56S-G-CSF-PEG-Fc better as compared PEG-Filgrastim. The specification does not teach administering human 17,56S-G-CSF-PEG-Fc that can prevent neutropenia including FN or SCN in a patient need thereof. The art or the specification is devoid of any example where the administration of G-CSF-PEG-Fc can prevent FN or SCN in need thereof.  Therefore, it is unpredictable how one of the skill in the art can practice the instantly claimed invention. 
The breadth of the claims and the quantity of experimentation needed: Due to the large quantity of experimentation necessary to prevent any condition associated with WBC production including FN or SCN comprising administering a G-CSF conjugated to an immunoglobulin Fc via a non-peptidyl polymer in a subject in need thereof, the lack of direction/guidance presented in the specification regarding the same, the state of the prior art which establishes the unpredictability about preventing SCN or FN, undue .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-7, 9-17 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bock et al. (IDS, US Pub. 2010/0227818), Staunton et al. (IDS, WO 2002/028896), Lee et al. (IDS, US 2012/0294829), and Kim et al. (IDS, US Pat. No. 9,421,244). 
The instantly claimed invention to a method of preventing, alleviating, or treating a condition in a patient in need thereof, the condition characterized by compromised white blood cell production in the patient, the method comprising administering to the patient a therapeutically effective amount of a protein complex comprising a modified 
Bock teaches that leukopenia is a reduction in the circulating White Blood Cells (WBC) and that the main cells involved in leukopenia are neutrophils [0003]. Bock teaches that severe leukopenia is <500/ml [0003]. Bock teaches a method of treating or preventing neutropenia in a human subject comprising administering to a human subject comprising administering exhibiting neutropenia or at risk of developing neutropenia, recombinant human albumin-human GCF in an effective amount to treat the subject [0008].Bock teaches that treating neutropenia or febrile neutropenia with filgrastim (a recombinant methionyl human G-CSF) and a peg-filgrastim (a PEG-conjugate) is well known in the art [0070-0072]. Bock teaches that the subject can be suffering from a non-myeloid malignancy and receiving at least one anti-cancer drug associated with a clinically significant incidence of febrile neutropenia [0008]. Bock teaches that a neutropenia can be primary neutropenia, acute neutropenia, severe chronic neutropenia, chronic idiopathic neutropenia, secondary neutropenia or immune mediated neutropenia [0012]. Bock teaches administering an effective amount of human GCF for decreasing the incidence of infection, as manifested by febrile neutropenia, in a human subject with non-myeloid malignancy and receiving at least one anti-cancer drug associated with febrile leukopenia [0009]. Bock teaches that a subject may be suffering from non-myeloid malignancy and receives anticancer drugs such docetaxel and doxorubicin in about 50-75 mg/m2 [0014]. Bock teaches that human granulocyte colony stimulating factors in fusion with albumin is administered to the subject from about 40 ug/kg to about 500 ug/kg, or 50 ug/kg to about 450 ug/kg [0018, 0025], which meets the a human G-CSF is a conjugate with an immunoglobulin Fc and linked with a non-peptidyl linker which is a PEG, wherein G-CSF comprises substitutions Cys17 and Pro65 having the amino acid sequence of SEQ ID NO: 1 
Staunton et al teach human G-CSF analogs with different variants including P65S and Cys 17S (see page 4).  Additionally, the instantly claimed G-CSF sequence of the amino acid sequence of SEQ ID NO: 1 is 100% identical to the G-CSF sequence taught by Staunton et al. (see sequence alignment below). Therefore, one skill in the art would be able to use a G-CSF analog as taught by Staunton et al. One would have been motivated to do so because the G-CSF taught by Staunton et al is functional analog of G-CSF.
Lee et al teach a stable G-CSF by conjugating with an immunoglobulin, wherein G-CSF comprising Ser for Cys17 [0026], wherein said immunoglobulin is an immunoglobulin Fc, wherein IgG Fc is IgG4 Fc (see [0025-0027]). They teach that the G-CSF and IgG4Fc is conjugated via a poly ethylene glycol (PEG) moiety (see claim 1, 25, [0029]). They teach that the concentration of the long-acting G-CSF conjugate is about 7 mg/ml to about 22 mg/ml [0031], which meets the limitation of claim 11. They teach that the G-CSF conjugate with an IgG4 Fc is prepared using well known method disclosed in Korean patent No. 725315 and 775343 [0062]. Neither Bock nor Lee et al teach attaching a PEG of 3.4 kD using an aldehyde group.
Kim et al. teach making a long-acting protein by conjugating a protein to an immunoglobulin Fc via a non-peptidyl polymer for increasing the half-life of the protein 
RESULT 1
ABB10116
ID   ABB10116 standard; protein; 174 AA.
XX
AC   ABB10116;
XX
DT   12-JUL-2002  (first entry)
XX
DE   Human G-CSF analogue P65S.
XX
KW   Human; G-CSF; granulocyte colony stimulating factor; cardiovascular;
KW   haematopoietic therapy; mutein.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 65
FT                   /note= "wild-type Pro replaced with Ser"
XX
CC PN   WO200228896-A1.
XX
CC PD   11-APR-2002.
XX
CC PF   18-SEP-2001; 2001WO-GB004173.
XX
PR   18-SEP-2000; 2000GB-00022877.
XX
CC PA   (ISIS-) ISIS INNOVATION LTD.
XX
CC PI   Staunton D,  Campbell I,  Sharpe T,  Werner J;
XX

XX
CC PT   A human G-CSF (Human Granulocyte Colony Stimulating Factor) analogue for 
CC PT   use in hematopoietic therapy, comprises one or more mutations in the 
CC PT   amino acid sequence 140 to 150.
XX
CC PS   Disclosure; Fig 1.4(a); 52pp; English.
XX
CC   The invention relates to a human G-CSF (Human Granulocyte Colony 
CC   Stimulating Factor) analogue with one or more mutations in the amino acid
CC   sequence at around residues 140 to 150. The activity of analogues of the 
CC   invention may be described as cardiovascular. The human G-CSF analogues 
CC   may be used for treatment, especially for haematopoietic therapy. The 
CC   mutant PFR (comprising the mutations P65S, F144A and R147A) is more 
CC   stable and appears less prone to aggregation under thermal unfolding than
CC   prior art G-CSF analogues. The current sequence represents human G-CSF 
CC   analogue P65S
XX
SQ   Sequence 174 AA;

  Query Match             100.0%;  Score 888;  DB 2;  Length 174;
  Best Local Similarity   100.0%;  
  Matches  174;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TPLGPASSLPQSFLLKSLEQVRKIQGDGAALQEKLCATYKLCHPEELVLLGHSLGIPWAP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TPLGPASSLPQSFLLKSLEQVRKIQGDGAALQEKLCATYKLCHPEELVLLGHSLGIPWAP 60

Qy         61 LSSCSSQALQLAGCLSQLHSGLFLYQGLLQALEGISPELGPTLDTLQLDVADFATTIWQQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LSSCSSQALQLAGCLSQLHSGLFLYQGLLQALEGISPELGPTLDTLQLDVADFATTIWQQ 120

Qy        121 MEELGMAPALQPTQGAMPAFASAFQRRAGGVLVASHLQSFLEVSYRVLRHLAQP 174
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 MEELGMAPALQPTQGAMPAFASAFQRRAGGVLVASHLQSFLEVSYRVLRHLAQP 174


Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a PEG having aldehyde groups to attach an IgG4-Fc to a protein, wherein said PEG with 3.4 kDa as taught by Kim et al to conjugate a G-CSF as taught Lee et al for treating a neutropenia as taught by Bock. It would have been obvious to one ordinary skill in the art to have an analog of G-CSF 
Generally, differences in concentrations of components of a formulation, timing dosages will not support the patentability of subject matter encompassed by the prior art (using G-CSF variants known in the art C17S or P65S or both, and making a conjugate with known components like attaching albumin or IgG Fc to a protein).  Such formulations are results-effective variables which can be optimized.  In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Aller, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bock et al. (IDS, US Pub. 2010/0227818), Staunton et al. (IDS, WO 2002/028896), Lee et al. (IDS, US 2012/0294829), and Kim et al. (IDS, US Pat. No. 9,421,244) as applied to claims 1-3, 5-7, 9-17 and 19-26 above, and further in view of Lakhanpal et al. (Breast Cancer Manage. 2(5) 367-374, 2013).
The instantly claimed invention is broadly drawn to a method of preventing, alleviating, or treating a condition in a patient in need thereof, the condition characterized by compromised white blood cell production in the patient, the method comprising administering to the patient a therapeutically effective amount of a protein complex comprising a modified human granulocyte-colony stimulating factor (hG-CSF) 
The teachings of Bock, Staunton et al., Lee et al. and Kim are set forth above. Bock teaches using a chemotherapy with docetaxel. Neither Bock, Staunton et al., Lee et al. nor Kim et al teach that the chemotherapy is docetaxel and cyclophosphamide.
Lakhanpal et al teach to determine the incidence of febrile neutropenia (FN) associated with the use of docetaxel and cyclophosphamide as adjuvant chemotherapy for early breast cancer treatment (abstract). 
Therefore, it would have been obvious to one skill in the art at the time of invention to use a G-CSF conjugate with IgG4-Fc via a PEG as taught by Bock, Staunton et al., Lee et al. and Kim in a patient treated with a chemotherapy comprising docetaxel and cyclophosphamide as taught by Lakhanpal et al. Additionally, one would have been motivated to do so because Lakhanpal et al teach to treat FN associated with a combination of docetaxel and cyclophosphamide adjuvant chemotherapy. Further, one would have a reasonable expectation of success in using a G-CSF conjugate with IgG4-Fc as taught by Bock, Staunton et al., Lee et al. and Kim for treating patient having been on adjuvant chemotherapy comprising docetaxel and cyclophosphamide as taught by Lakhanpal et al. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bock et al. (IDS, US Pub. 2010/0227818), Staunton et al. (IDS, WO 2002/028896), Lee et al. (IDS,  as applied to claims 1-3, 5-17 and 19-26 above, and further in view of Jung et al. (WO 2014/193173).
The instantly claimed invention is broadly drawn to a method of preventing, alleviating, or treating a condition in a patient in need thereof, the condition characterized by compromised white blood cell production in the patient, the method comprising administering to the patient a therapeutically effective amount of a protein complex comprising a modified human granulocyte-colony stimulating factor (hG-CSF) covalently linked to an immunoglobulin Fc region via a non-peptidyl polymer, wherein the immunoglobulin comprises a polypeptide of SEQ ID NO: 2.
The teachings of Bock, Staunton et al., Lee et al. and Kim are set forth above. Neither Bock, Staunton et al., Lee et al. nor Kim et al teach that the immunoglobulin Fc comprises a polypeptide of SEQ ID NO: 2.
Jung et al teach making an immunoglobulin Fc comprising an amino acid sequence of SEQ ID NO: 2 which is 100% identical to the instantly claimed IgG-Fc polypeptide of SEQ ID NO: 2 (see sequence alignment). They teach that the IgG4-Fc can be used to conjugate with G-CSF via PEG (see abstract).
Therefore, it would have been obvious to one skill in the art at the time of invention to conjugate an IgG4-Fc via a PEG moiety as taught by Jung et al with a human G-CSF having an amino acid sequence of SEQ ID NO: 1 as taught by Bock, Staunton, Lee et al and Kim et al. Additionally, one would have been motivated to do so because Jung et al teach that IgG4-Fc can be used to make a conjugate with human G-CSF via a PEG moiety (see the text section below). Further, one would have a reasonable expectation of success in using an IgG4-Fc of SEQ ID NO: 2 to make a G-
Immunoglobulin Fc comprising the amino acid sequence of SEQ ID NO: 2
RESULT 3
BBR00954
ID   BBR00954 standard; protein; 221 AA.
XX
AC   BBR00954;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Human immunoglobulin G4 (IgG4) Fc region protein, SEQ ID 2.
XX
KW   Immunoglobulin G4; Immunoglobulin gamma 4; antibody engineering;
KW   antibody production; drug delivery; heavy chain constant region;
KW   immunoconjugate.
XX
OS   Homo sapiens.
XX
CC PN   WO2014193173-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   29-MAY-2014; 2014WO-KR004799.
XX
PR   31-MAY-2013; 2013KR-00063029.
XX
CC PA   (HANM-) HANMI PHARM CO LTD.
XX
CC PI   Jung SY, Huh YH,  Park SH,  Lee JS,  Choi IY;
XX
DR   WPI; 2014-V57684/01.
DR   N-PSDB; BBR00955.
XX
CC PT   New modified immunoglobulin G4 fragment, crystallizable region fragment 
CC PT   useful as drug carrier comprises hinge region having specific amino acid 
CC PT   sequence.
XX
CC PS   Example 1; SEQ ID NO 2; 31pp; Korean.
XX
CC   The present invention relates to a novel modified immunoglobulin G4 
CC   (IgG4) Fc fragment, useful as a drug carrier. The IgG4 Fc fragment 
CC   comprises sequence of SEQ ID NO: 1 (see BBR00953). The invention also 
CC   provides: a nucleic acid encoding the IgG4 Fc fragment; a vector 
CC   comprising the nucleic acid; a microorganism transformed with the vector;
CC   a method for preparing the modified IgG4 Fc fragment by culturing the 

CC   ; and a pharmaceutical composition comprising the drug conjugate. The 
CC   present sequence represents a human IgG4 Fc region protein, which is used
CC   in the exemplification for preparing a human granulocyte-colony 
CC   stimulating factor-polyethylene glycol (PEG)-immunoglobulin drug 
CC   conjugate, involved in preparing the pharmaceutical composition of the 
CC   invention.
XX
SQ   Sequence 221 AA;

  Query Match             100.0%;  Score 1186;  DB 21;  Length 221;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646